Order entered December 13, 2016




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-16-01010-CV
                                       No. 05-16-01033-CV
                                       No. 05-16-01034-CV
                                       No. 05-16-01035-CV

            IN THE INTEREST OF S.N., JR., S.M., H.E., AND K.E., CHILDREN

                   On Appeal from the 302nd Judicial District Court
                                Dallas County, Texas
 Trial Court Cause Nos. DF-11-18595-U, DF-15-06055-U, DF-15-02203-U, DF-15-13084-U

                                            ORDER
         Before the Court is the State’s December 8, 2016 motion for an extension of time to file

State’s brief. We GRANT the State’s motion.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.

                                                       /s/   LANA MYERS
                                                             JUSTICE